Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  September 4, 2012                                            Robert P. Young, Jr.,
                                                                         Chief Justice

  145287 & (25)                                                Michael F. Cavanagh
                                                                     Marilyn Kelly
  ALLSTATE INSURANCE COMPANY,                                  Stephen J. Markman
                                                               Diane M. Hathaway
            Plaintiff-Appellee,                                    Mary Beth Kelly
  v                                      SC: 145287                Brian K. Zahra,
                                         COA: 305707                          Justices
                                         Oakland CC: 2002-039177-CZ
  A&A MEDICAL TRANSPORTATION
  SERVICES, INC., CITY REHAB, INC.,
  EASY RIDE TRANSPORTATIONS, INC.,
  GREAT MEDICAL TRANSPORTATION,
  INC., JACOB TRANSPORTATION, INC.,
  NEIGHBORHOOD TRANSPORTATION,
  SCHAEFER PHYSICAL THERAPY, d/b/a
  MEDICAL DIAGNOSTICS, FIRST CHOICE
  REHAB, GRAND TOTAL REHAB, INC.,
  WARREN PHYSICAL THERAPY, INC.,
  OAKMAN DIAGNOSTIC CENTER, P.C.,
  UNIVERSITY REHAB, INC., COMMUNITY
  REHAB, INC., PRIMARY CARE PHYSICAL
  MEDICINE & REHABILITATION, INC.,
  PRIMARY CARE OF SOUTHFIELD, INC.,
  TRI COUNTY MEDICAL CENTER, INC.,
  TRI TRANSPORTATION, INC., MIDWEST
  HEALTHCARE, INC., UNIMED
  REHABILITATION AND DIAGNOSTICS,
  INC., THERAPEUTIC VALUE CARE OF
  DETROIT, INC., THERAPEUTIC VALUE
  CARE OF EASTPOINTE, INC., DISCOVERY
  DIAGNOSTIC, INC., ACCURATE PHYSICAL
  MEDICINE & DIAGNOSTIC TESTING, INC.,
  EASTERN MICHIGAN REHAB, INC., FAITH
  REHAB CENTER, INC., MERCY OF
  DETROIT REHABILITATION CENTER, INC.,
  MIDWEST HEALTHCARE, P.C. (a/k/a
  MIDWEST HEALTHCARE, INC.), PREMIER
  CHIROPRACTIC CLINIC, INC., RAJA’S
  DURABLE MEDICAL EQUIPMENT, INC.,
  YOUSSEF BAKRI, AMALE BAZZI, ZEF
  DEDVUKAJ, DAUO FARAJ, IMAN FAWAZ,
  NAIM KHANAFER, ALI MAKKI, D.C.,
  GHADA MAKKI, RAJA ZAHR, NAZIHA
  MAKKI, RAFAAT SOURIAL, SOUTHFIELD
  CHIROPRACTIC CLINIC, P.C., WARREN
                                                                                                               2


CHIROPRACTIC & REHAB CLINIC, P.C., and
JOHNNY MUFARREH,
         Defendants-Appellants,
and
PHYSICIANS REHABILITATION, L.L.C.,
SOUTHFIELD CHIROPRACTIC CLINIC,
P.C., and WARREN CHIROPRACTIC &
REHAB CLINIC, P.C.,
            Defendants/Counter-Plaintiffs,
            Third-Party Plaintiffs-Appellants,
v
ALLSTATE INSURANCE COMPANY,
          Plaintiff/Counter-Defendant,
and
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
         Plaintiff-Appellee,
v
1 REHAB, INC., CITY REHAB, INC.,
FIRST CHOICE REHAB, INC., GRAND
TOTAL REHAB, INC., MICHIGAN REHAB,
INC., PHYSICIANS REHAB, L.L.C.,
PRIMARY CARE OF SOUTHFIELD, INC.,
PRIMARY CARE PHYSICAL MEDICINE
AND REHABILITATION, INC.,
THERAPEUTIC VALUE CARE OF DETROIT,
INC., THERAPEUTIC VALUE CARE OF
EASTPOINTE, INC., TRI COUNTY MEDICAL
CENTER, INC., UNIMED REHAB AND
DIAGNOSTIC, INC., UNIVERSITY REHAB,
INC., WARREN PHYSICAL THERAPY, INC.,
GHADA MAKKI, AMALE BAZZI a/k/a AMALI
BAZZI, YOUSSEF BAKRI, ZEF DEDVUKAJ,
RAJA ZAHR, IMAN FAWAZ, and ZUBAIR
RATHUR,
           Defendants-Appellants.
_________________________________________/

      On order of the Court, the application for leave to appeal the May 7, 2012 order of
the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
the questions presented should be reviewed by this Court. The motion for stay is
DENIED.



                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 4, 2012                   _________________________________________
       t0827                                                                 Clerk